Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Intervening reference Henze (WO 2020/002200 A1) is cited and relied upon below. The Examiner has reviewed the certified copy of EP19162907.0 and fails to find any mention of the limitation “wherein the composition does not comprise melamine cyanuric acid” or its associated definition at page 2 of the present specification. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i). Since the priority document makes no mention of melamine cyanurate or otherwise provide any basis for the exclusion of melamine cyanurate, written support for “wherein the composition does not comprise melamine cyanuric acid” is not present within the foreign priority document. 
Specification
The disclosure is objected to because of the following informalities: the specification contains terminology in German. See “Dichte” of Table 1 and “und” within the descriptions of TPU 1 and TPU 2.  37 CFR 1.52(b)(1) requires the application to be in the English language. 
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities: “diisocyanate” is misspelled in claim 8 (the claim recites “diiscocyanate”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the composition does not comprise melamine cyanuric acid”. The specification at page 2 expressly defines “does not comprise melamine cyanuric acid” to mean “cyanuric acid is not comprised to an extend to result in efficient flame retardant properties”. It is generally unclear whether Applicant means that melamine cyanuraric acid is not comprised to an extent to result in efficient flame retardant properties or if Applicant actually means cyanuric acid (note the definition of Page 2 recites “cyanuric acid” and not “melamine cyanuric acid”). This is particularly problematic since claim 1 on its face appears to require some restriction pertaining to “melamine cyanuric acid”, but the specification appears to suggests this only applies 
Further with respect to the definition of Page 2, it is unclear exactly what is meant to constitute “efficient flame retardant properties”. The terminology is a relative term that renders the scope of the claim unclear. “Efficient flame retardant properties” is not defined by the claim or the specification. The specification provides no hint or suggestion as to what is supposed to constitute “efficient flame retardant properties”. Since the specification does not provide a standard for ascertaining the requisite degree, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites “wherein the thermoplastic polyisocyanate polyaddition product is obtained by reacting… eventually in the presence of d. a catalyst and e. an additive”. It is unclear what is meant or implied by d and e being reacted “eventually in the presence of”. Are d and e somehow added over the course of reactive a, b, and c? Perhaps catalyst/additive is added later? None of these? Even further, it is unclear how “reacting eventually in the presence of” relates to the composition product that is being claimed since it is unclear whether the claimed product is meant to be what is prior to the reaction in the presence of catalyst/additive or after. Should the catalyst/additive limitation be referring to some process of use step, the claim would be indefinite as it is unclear when infringement would occur. See MPEP 2173.05(p)(II). 
As claims 2-12 and 14-18 depend from claim 1, they are rejected for the same issues discussed above. 
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites “wherein the flame retardant is a phosphinate” whereas claim 1 recites “wherein the flame retardant comprises a phosphinate”. However, claim 1 is nevertheless open to the further addition of other flame retardants through use of the transitional phrase “comprising” within the preamble (“A composition comprising”) and thus, claim 3 is not seen to exclude any further flame retardant per se. In view of this, claim 3 is seen to fail to further limit the subject matter of the claim upon which it depends. 
Claim 10 specifically limits the substance reactive with isocyanate to a polyetherdiol. Claim 11 depends on claim 10 and recites “wherein the polyetherdiol is polytetrahydrofuran or polycarbonate diol”. Since a polycarbonate diol is not a polyether diol, the scope of claim 11 appears to extend beyond the limits imposed by claim 10. Therefore, claim 11 fails to include all of the limitations of the claim upon which is depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henze (WO 2020/002200 A1). As the cited WO document is in a non-English language, the English equivalent, US 2021/0189100 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The Henze reference names additional inventors not named in the present application (Oliver Muehren, Birte Nitz, Tanja Mange, Sabine Moeller, and Alfons Bertels). Since it is not readily apparent the Henze reference is by the inventor, it is treated as prior art under 35 USC 102(a)(1). See MPEP 2153.01(a). 
 Regarding Claims 1-8, 10-12 and 16, Henze teaches a composition within Example 10 comprising thermoplastic polyurethane (polyisocyanate polyaddition product) and 15 wt% of Exolit OP 1230 (aluminum diethylphosphinate) (Table 1b; ¶ 173, 175, 178, 182). The thermoplastic polyurethane is obtained from tetrahydrofuran polyol (polyether diol), 1,4-butanediol chain extender, and diphenylmethane-4,4’-diisocyanate 
Regarding Claim 9, Henze teaches the composition of Example 1 possesses only thermoplastic polyurethanes and Exolit OP 1230 (aluminum diethylphosphinate) (Table 1a; ¶ 173, 175, 178, 182). The thermoplastic polyurethane is obtained from tetrahydrofuran polyol (polyether diol), 1,4-butanediol chain extender, and diphenylmethane-4,4’-diisocyanate (¶ 173). The composition does not comprise melamine cyanurate. The thermoplastic polyurethanes are preferably made in the presence of catalysts and additives (¶ 81).
Regarding Claims 14, 15, and 18, Henze teaches the extrusion of the compositions into films (¶ 190). 
Regarding Claim 17, Henze teaches a composition within Example 22 comprising thermoplastic polyurethanes (polyisocyanate polyaddition product) and Exolit OP 1230 (aluminum diethylphosphinate) (Table 1c; ¶ 176, 178, 182). The thermoplastic polyurethanes are obtained from tetrahydrofuran polyol (polyether diol), propanediol chain extender, and diphenylmethane-4,4’-diisocyanate (¶ 177). The composition does not comply melamine cyanurate (Abstract; ¶ 157; Table 1c). The thermoplastic polyurethanes are preferably made in the presence of catalysts and additives (¶ 81). Henze indicates the propanediol used is the 1,3 isomer (¶ 70).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 10, 14-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fudala (US 2016/0083560 A1).
Regarding Claims 1-4 and 16, Fudula teaches flame retardant thermoplastic polyurethane compositions (Abstract) and describes an embodiment in Example 15 comprises thermoplastic polyurethane and 12.8 wt% of aluminum phosphinate (Table 1). Fudula teaches the thermoplastic polyurethanes are made via reacting polyisocyanate and chain extender with or without polyol in the presence of catalyst (¶ 51) and any additional additives (¶ 54). The position is taken that Fudula is of sufficient specificity to anticipate the use of a thermoplastic polyurethane created from isocyanate/polyol/chain extender/catalyst/additive. Alternatively, to the extent Fudula is not of sufficient specificity, it would have been obvious to one of ordinary skill in the art to utilize a thermoplastic polyurethane made from isocyanate/polyol/chain extender/catalyst/additive, thereby predictably affording workable flame retardant compositions suitable for use in wire/cable jacketing as taught by Fudula (Abstract). 
Regarding Claim 10, Fudula indicates the TPU used within Example 15 is a polyether TPU (Table 1; footnote “2”), thus indicating the TPU is formed from polyether diol. 
Regarding Claims 14, 15, and 18, Fudula teaches the extrusion of the compositions into articles (¶ 96-97). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fudala (US 2016/0083560 A1).
Fudula teaches flame retardant thermoplastic polyurethane compositions (Abstract) and describes an embodiment in Example 15 comprises thermoplastic polyurethane and 12.8 wt% of aluminum phosphinate (Table 1). Fudula teaches the 
Regarding Claims 8, 11, 12, and 17, the example of Fudula differs from the subject matter claimed in that the polyisocyanate/chain extender/polyol used is not identified. However, Fudula expressly teaches diphenylmethane-4,4’-diisocyanate, polytetrahydrofuran, and various chain extenders within claim 12 such as 1,4-butanediol or 1,3-propylene diol are preferably used (¶ 42-44, 47). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize diphenylmethane-4,4’-diisocyanate and/or polytetrahydrofuran and/or chain extenders within claim 12 such as 1,4-butanediol or 1,3-propylene diol propylene diol within the compositions of Fudula and thereby predictably afford workable flame retardant polyurethane compositions suitable for use in wire/cable jacketing as taught by Fudula (Abstract). 
Claims 1-3, 8-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henze ‘183 (US 2010/0324183 A1) in view of Henze ‘526 (US 2009/0069526 A1).
Regarding Claims 1 and 3, Henze ‘183 describes flame retardant mixtures of thermoplastic polyurethane and flame retardant (Abstract) and describes embodiments where thermoplastic polyurethane is obtained from reacting polyisocyanate, chain extender, and polyols (¶ 20-24). Henze ‘183 describes embodiments where melamine cyanurate is not included (¶ 115-118). Although phosphinate is not used, Henze ‘183 teaches the flame retardant can be at least one flame retardant, such as organic phosphinate compound (¶ 46). Accordingly, it would have been obvious to one of Henze ‘183’s examples with phosphinates as flame retardants, thereby predictably affording workable flame retardant compositions in accordance with the teachings of Henze ‘183. 
Henze ‘183 differs from the subject matter claimed in that catalysts/additives is not described in making polyurethanes. Henze ‘526 also pertains to the preparation of thermoplastic polyurethane (Abstract) and indicates it was known in the art polyisocyanate/chain extender/polyol can be reacted in the presence of catalysts and additives such as light stabilizers (¶ 28-31). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize catalysts and additives such as light stabilizers because doing so would catalyze the formation of thermoplastic polyurethanes and create polyurethanes with desirable characteristics such as light stability. 
Regarding Claims 2 and 16, Henze ‘183 teaches the flame retardant is present at 10-80 wt% based on the weight of composition (¶ 49), which overlaps the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Henze ‘183 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Henze ‘183. See MPEP 2123.
Regarding Claims 8 and 10-12, Henze ‘183 teaches examples where the thermoplastic polyurethane is derived from polytetrahydrofuran, butanediol, and diphenylmethane-4,4’-diisocyanate (¶ 97). Henze ‘183
Regarding Claims 14, 15, and 18, Henze ‘183 teaches articles produced via injection molding, calendering, and/or extrusion (¶ 89). 
Regarding Claim 17, Henze ‘183 teaches preferred chain extenders include 1,3-propanediol (¶ 38).
Claims 2, 4-7, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henze ‘183 (US 2010/0324183 A1) in view of Henze ‘526 (US 2009/0069526 A1) and Li (China Plastics Industry, 2014, 42, 76-80 and 115). As the cited NPL publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Henze ‘183 and Henze ‘526 within ¶ 38-43 is incorporated herein by reference.
Regarding Claims 4-7 and 9, Henze ‘183 differs from the subject matter claimed in that aluminum diethyl phosphinate is not described as a flame retardant. Li teaches it was known in the art that aluminum diethyl phosphinate (“OP1230”) is a suitable flame retardant for thermoplastic polyurethanes (Pages 1, 3, and 8-9; Table 1). It would have been obvious to one of ordinary skill in the art to utilize aluminum diethyl phosphinate within the compositions of Henze ‘183 because doing so would successfully procure flame retardancy effects in accordance with the teachings of Li. Li indicates aluminum diethyl phosphinate can be used as an only flame retardant (Table 1).
Regarding Claims 2 and 16, Li teaches 10-30 wt% of aluminum diethyl phosphinate (Table 1; Pages 8-9), which overlaps the claimed range. Alternatively, Li indicates higher flame retardant gives higher flame retardancy (Table 1; Pages 8-9), but lower mechanical properties (Table 2; Page 10). Thus, Li indicates the quantity of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to, for a given thermoplastic polyurethane composition, to discover workable or optimal concentrations of flame retardant for the purpose of achieving a balance between flame retardancy and mechanical properties within the resulting composite. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10-12, 15, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17-19, 21-23, and 26 of copending Application No. 17/255,656 in view of Henze ‘526 (US 2009/0069526 A1). 
Specifically, the ‘656 application claims a compositions comprising a thermoplastic polyurethane and phosphonate, whereby the composition is free of Henze ‘526 also pertains to the preparation of thermoplastic polyurethane (Abstract) and indicates it was known in the art polyisocyanate/chain extender/polyol can be reacted in the presence of catalysts and additives such as light stabilizers (¶ 28-31). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize catalysts and additives such as light stabilizers because doing so would catalyze the formation of thermoplastic polyurethanes and create polyurethanes with desirable characteristics such as light stability.
The remaining limitations of the claims are found within the dependent claims of the copending application. 
This is a provisional nonstatutory double patenting rejection.
Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17-19, 21-23, and 26 of copending Application No. 17/255,656 in view of Henze ‘526 (US 2009/0069526 A1) and Li (China Plastics Industry, 2014, 42, 76-80 and 115). As the cited NPL publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding the ‘656 application and Henze ‘526 within ¶ 50-51 is incorporated herein by reference.
Regarding Claims 5-7, the claims of the copending application differs from the subject matter claimed in that aluminum diethyl phosphinate is not described as a flame retardant. Li teaches it was known in the art that aluminum diethyl phosphinate Li.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764